Citation Nr: 0613048	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  In a June 2001 decision, the 
Board found that new and material evidence had been received 
and reopened the veteran's claim, remanding the appeal for 
further development.  In July 2002, the Board denied the 
claim for service connection for an acquired psychiatric 
disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which entered an order in 
February 2003, which vacated the Board's July 2002 decision 
and remanded the matter to the Board for further action.  In 
August 2003, the Board again denied the appellant's claim for 
service connection for an acquired psychiatric disorder.  

The appellant appealed the Board's August 2003 decision to 
the Court, which in a May 2004 order, granted a joint motion 
for remand, vacating the Board's August 2003 decision and 
remanded the case for compliance with the terms of the joint 
motion.  

In August 2004, the Board remanded the veteran's claim for 
further development and adjudication.  This having been 
completed, the matter is again before the Board.


FINDINGS OF FACT

An acquired psychiatric disability, to include paranoid 
schizophrenia, did not have its onset during service or 
within one year after service.





CONCLUSION OF LAW

An acquired psychiatric disability, to include paranoid 
schizophrenia, was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001, January 2002, and 
September 2004, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claim for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claim.

In addition, by way of a September 1991 rating decision, a 
November 1991 Statement of the Case, and September 1998, 
February 2000, January and October 2001, June 2002, and May 
July 2005 Supplemental Statements of the Case, the RO advised 
the veteran and his representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the May 
and July 2005 Supplemental Statements of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, numerous private and VA treatment records, VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this matter has been previously remanded 
on multiple occasions for additional development, to include 
affording the veteran an opportunity to be examined in 
connection with his claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
schizophrenia, paranoid type.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  

Here, the veteran contends that, while he was in the service, 
he was seen for diagnosed with psychiatric disabilities.  The 
veteran's service medical records, however, are silent 
regarding any complaints of or treatment for any psychiatric 
or nervous disorders.  And the veteran's separation 
examination, dated in September 1972 indicates that the 
veteran was normal in all respects, with the veteran himself 
adding in his own handwriting "my health is ... excellent."  
A January 1973 statement of medical condition also indicated 
that there had been no change in the veteran's medical 
condition since his separation examination in September 1972.  

The first indication in the records that the veteran began 
suffering psychiatric difficulties is noted to be 
approximately 1979 and 1980.  Since that time he has been 
diagnosed with and extensively treated for primarily paranoid 
schizophrenia.  

In order to determine whether the veteran's condition is 
related to his military service, the veteran has been 
afforded VA examinations in connection with his claim.

In May 2002, the veteran was seen by VA in connection with 
his claim.  The examiner indicated that the veteran's claims 
file was available and reviewed in connection with his claim.  
The veteran's medical and psychiatric history was noted and 
the veteran was examined.  After the examination, the veteran 
was diagnosed with paranoid schizophrenia and paranoid 
personality disorder.  Regarding the question of nexus to 
service, the examiner stated that "I do not feel that this 
is service-connected.  There was no indication of any 
diagnoses made during his military service that would 
indicate that disorder, despite his report, and a year 
afterwards ... there was no diagnoses [sic] made within that 
year, after discharge from military service, that would 
indicate a service-connected disorder."  The examiner went 
on to note the veteran's contentions that he may have been 
stressed in connection with getting his girlfriend pregnant, 
or in connection with falling from a pole in service, and 
stated that "there was no indication that these issues 
persisted to any real extent or even when he was examined 
during the military ... there was no supporting data in the 
record to indicate that his mental problems are secondary to 
the military."

In  April 2005, the veteran was again afforded a VA 
examination in connection with his claim.  Again, the 
examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The examiner noted the veteran's volumus claims file and the 
veteran's contentions that his condition may be the result of 
getting his girlfriend pregnant (and her subsequent abortion) 
or the result of fear of heights in connection with falling 
from a pole in service.  The examiner also reviewed the 
veteran's medical and psychiatric history for the record.  
After examining the veteran, the examiner indicated that the 
veteran really did not appear to have much of an interest in 
claiming service-connected disability for mental disorder, as 
indicated by his demeanor and answers to questions.  
Regardless, however, the examiner stated that "[j]udging 
from review of voluminous records, as well as current 
interview, the veteran clearly meets the criteria for a 
diagnosis of schizophrenia-paranoid type. Although 
schizophrenia is a genetically inherited condition, there is 
no obvious evidence that the veteran displayed apparent 
symptoms of schizophrenia prior to, during his military 
service, or shortly after discharge."

In May 2005, the April 2005 examiner submitted an addendum to 
his April 2005 examination report.  This addendum 
specifically addressed the veteran's contentions regarding 
possible post-traumatic stress disorder (PTSD).  Here, the 
veteran indicated that he may have PTSD as a result of 
getting his girlfriend pregnant (and her subsequent abortion) 
or the result of being pistol whipped by a superior officer 
in service.  The examiner noted, however, that the veteran 
did not report or claim symptoms of PTSD related to these or 
any other incident in service during his examination.  The 
examiner stated that it was his opinion that the veteran did 
not suffer from PTSD related to his service.  

And in an additional May 2005 note, the April 2005 examiner 
also stated that a "[r]eview of the veteran's military 
service records would not indicate any obvious evidence of 
exacerbation of the veteran's schizophrenia or any other 
mental disorder during his military service.  The veteran's 
achievement records only indicate a diagnosis of 
schizophrenia and a display of obvious symptoms of 
schizophrenia several years post discharge."  The examiner 
also reiterated his opinions that the veteran does not suffer 
PTSD as a result of any incidents in service, and that the 
veteran's paranoid schizophrenia is not related to his 
service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
psychiatric condition had its onset in or is related to his 
service.  The veteran's medical records indicate no evidence 
of treatment or diagnosis in service or within a year of 
service, and both VA examiners, who examined both the veteran 
and his claims file in connection with his claim, found that 
his condition was not the result of his military service.  

While it is clear that the veteran feels that his condition 
is related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The medical 
evidence is against a finding linking the veteran's current 
psychiatric condition to his active duty service.  
Accordingly, entitlement to service connection for an 
acquired psychiatric disability must therefore be denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


